19-10926-tmd Doc#104 Filed 10/18/19 Entered 10/18/19 10:36:09 Main Document Pg 1 of
                                        10


                            IN THE UNITED STATES BANKRUPTCY COURT
                                   WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

  IN RE:                                              §
                                                      §     CHAPTER 7
  ORLY GENGER,                                        §
                                                      §     CASE NO. 19-10926-TMD
           Debtor.                                    §

                   OBJECTION TO THE APPLICATION FOR RETENTION OF
                   KASOWITZ BENSON TORRES LLP AS ATTORNEYS FOR A
                  SPECIAL PURPOSE PURSUANT TO 11 U.S.C. SECTION 327(e)
                                [Relating to Docket No. 59]

  TO THE HONORABLE TONY M. DAVIS, U.S. BANKRUPTCY JUDGE:

           Sagi Genger, a judgment creditor in the bankruptcy case, files this Objection (the

  “Objection”) to the Application for Retention of Kasowitz Benson Torres LLP as Attorneys for a

  Special Purpose Pursuant to 11 U.S.C. Section 327(e) (the “Application”), and in support of the

  Objection, would show the Court as follows:

           1.        Curiously and without explanation, the Chapter 7 Trustee, Ron Satija (“Satija”),

  does not seek to employ special counsel to pursue the Chapter 7 estate’s largest asset, which is

  the $32 million fraudulent transfer lawsuit pending in New York. Instead, Satija has determined

  it is appropriate to hire the firm defending those fraudulent transfers in New York, Kasowitz

  Benson Torres LLP (“Kasowitz”), to pursue claims that mostly impact the assets and liabilities

  of the Debtor’s spendthrift trust established by the parents of the Debtor (the “Orly Genger 1993

  Trust”). Satija’s plan for retaining the estate’s special counsel will thus actually be taking assets

  away from the Chapter 7 estate and instead pursuing assets for the Orly Genger 1993 Trust.

  Such retention may benefit the Debtor, if successful, but it will yield no benefit to the Chapter 7

  estate or its creditors, which is not in the best interest of the estate.

           2.        The four cases for which Kasowitz is being retained are described as follows:


  {01519/0001/00241084.1}                         1
19-10926-tmd Doc#104 Filed 10/18/19 Entered 10/18/19 10:36:09 Main Document Pg 2 of
                                        10



  In the Matter of the Application of          Quasi in rem proceeding in Surrogate Court (NY’s
  Orly Genger, NY Cnty. Surrogate's            probate court). Case seeks no damages for Estate, only
  Court File No. 001712008                     to replace Dalia Genger as Trustee (she replaced herself
                                               three months ago). Trustee claiming her resignation
                                               ineffective. Trust has no assets other than claims.
  In the Matter of Petition of Dalia           Quasi in rem proceeding in Surrogate Court. Debtor is
  Genger, NY Cnty. Surrogate's Court           the Defendant. Case seeks to compel Trump Group to
  assigned same case number as above           deposit $15M with Surrogate’s Court. Trust has no
                                               assets other than claim.
  Orly Genger, etc. v. Dalia Genger, et        Final Judgment has been entered dismissing all of
  al., NY Cnty. Supreme Court Index            Debtor’s claims AFTER a 2 week trial. In any event, any
  No. 109749/09                                recovery would go to D&K LP, which is owned in part
                                               by Debtor’s trust, not the Estate. Debtor sought and was
                                               denied a second rehearing on dismissal.

  Orly Genger v. Sagi Genger,                  145-page report from Court-appointed CPA and
  NY Cnty. Supreme Court Index No.             Valuation Expert found damages of $0-$33K (subject to
  100697108                                    a much larger fee offset and Sagi’s $3 million judgment
                                               as offset). Kasowitz originally agreed to handle pro bono
                                               but now wants 33%.

           3.        In addition, Kasowitz and the Kasowitz’s interests as insiders to this Debtor are

  directly adverse to the Chapter 7 estate, as they have worked to frustrate the creditors of the

  estate by actively engaging in fraudulent conduct to aid the Debtor in shifting assets away from

  creditors of the estate, principally the obligations owed to the Debtor’s mother, Dalia Genger

  through an indemnity obligation owed to her brother Sagi Genger.

           4.        This conflict is inherent in the relationship. The lead Kasowitz partner, Eric

  Herschmann (“Herschmann”), is the Debtor’s husband. He also is listed as a secured creditor in

  the Debtor’s Schedules having been granted a security interest in the Debtor’s one half-interest in

  their multi-million dollar condominium at the W (valued at $2.4 million on the low end and more

  recently valued at $3.5 million). Herschmann has a direct adverse interest against the estate as a

  holder of a preferential transfer against the estate and cannot act as the estate’s attorney, which

  likewise disqualifies Kasowitz.


  {01519/0001/00241084.1}                        2
19-10926-tmd Doc#104 Filed 10/18/19 Entered 10/18/19 10:36:09 Main Document Pg 3 of
                                        10


           5.        Significantly, the Application filed under 9019 states that neither Herschmann nor

  Kasowitz would agree to represent the Chapter 7 estate unless the Trustee agreed to allow

  Herschmann to buy the Debtor’s interest for $200,000, a price well below the purchase price and

  the market value for the non-exempt half of the Debtor’s residence.

           6.        Michael Bowen, the other Kasowitz partner Satija seeks to retain, is the named

  payee noteholder for $15 million in Promissory Notes (the “Notes”) that are the subject of the

  pending fraudulent transfer litigation in New York, and he is a target defendant in the fraudulent

  transfer actions, which Satija seeks to settle. In that litigation, Kasowitz is accused of making

  false statements to the District Court and the Second Circuit with respect to fabricating

  documents, back-dating documents and testimony. Mr. Bowen is a witness and an individual

  defendant in multiple fraudulent conveyance suits pending in New York.

           7.        Over a decade of lawsuits has already been fully decided with a few exceptions.

  The Debtor has lost most of them.

           8.        As recently as this month, Satija sought a re-hearing in Orly Genger, Orly Genger

  1993 Trust v. Dalia Genger, Sagi Genger, D & K GP LLC, TPR Investment Associates Inc, Leah

  Fang, Index No. 109749/2009 to vacate an order dismissing claims against Dalia so that it could

  be removed to this Court. On Friday, October 4, 2019, just a few hours after receiving Dalia’s

  submission, the Court denied the re-hearing and dismissed the underlying motion (another loss

  for Debtor/Satija). Apparently, Satija intended to retry litigation that has already been lost by the

  Debtor and won by the creditors of the estate. This would be, of course, a direct violation of the

  Rooker-Feldman doctrine. See Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of

  Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983) (provides that a federal district

  court lacks the jurisdiction to hear a collateral attack on a state court judgment or to review final



  {01519/0001/00241084.1}                         3
19-10926-tmd Doc#104 Filed 10/18/19 Entered 10/18/19 10:36:09 Main Document Pg 4 of
                                        10


  determinations of state court decisions).

                                      I. ARGUMENTS AND AUTHORITIES

           9.        The burden of establishing that employment of special counsel is proper rests with

  the party seeking to appoint special counsel. In re Lyons, 439 B.R. 401, 405 (Bankr. S.D. Tex.

  2010). The three-part test under § 327(e) is as follows: (1) counsel must be appointed for a

  special purpose, (2) such appointment must be in the best interest of the estate, and (3) the

  special counsel must not have any adverse interest to the debtor or the estate with respect to the

  matter on which the special counsel is to be retained. The Fifth Circuit has held that § 327(e)

  demands “strict compliance” with the statutory requirements. In re W. Delta Oil Co., 432 F. 3d

  347, 355 (5th Cir. 2005).

           10.       Also, Bankruptcy Rule 2014 provides an additional list of factors that must be

  examined in application to employ a special purpose professional including, but not limited to,

  “all of the person’s connections to the debtor, creditors, any other party in interest, their

  respective attorneys and accountants….”             The Application as filed does not include the

  disclosures that are required under Bankruptcy Rule 2014 between Kasowitz and the creditors of

  the estate. The $15 million in Notes held by Kasowitz partner Bowen are not disclosed. The

  liens and security interests held by Herschmann are not disclosed. Herschmann not only holds a

  security interest and lien against the Debtor’s (his wife’s) assets, but also against his father-in-

  law, Arie Genger, who is also scheduled as a creditor of the estate and other creditors of the

  estate including alleged claims and security interests against Orly.

           11.       The application fails to disclose that Kasowitz already enjoys a lien on any

  recovery from these litigations by operation of New York law and is claiming a $1.4 million

  unpaid bill.



  {01519/0001/00241084.1}                         4
19-10926-tmd Doc#104 Filed 10/18/19 Entered 10/18/19 10:36:09 Main Document Pg 5 of
                                        10


           12.       Because Herschmann is an insider, Kasowitz is as an insider as well. Under 11

  U.S.C.S. § 101, an “insider to an insider to the Debtor” is deemed an insider to a debtor. In re

  Bos, 561 B.R. 868, 885 n. 69 (Bankr. N.D. Fla. 2016), citing In re Parks, 503 B.R. 820, 835

  (Bankr. W.D. Wash. 2013) (holding one-year preference period applicable because individual

  was an insider of an insider of debtor). Section 101(31)(E) also deems an “insider of an affiliate”

  to be an insider “as if such affiliate were the debtor.” Sherron Assocs. Loan Fund XXI (Lacey)

  L.L.C. v. Thomas (In re Parks), 503 B.R. 820, 822 (Bankr. W.D. Wash. 2013).                     While

  “[a]ttorneys have not generally been considered insiders of their debtor-clients,” where, as here,

  an attorney has been found to be an extra-statutory insider, that status has been imposed because

  of a relationship with the debtor that “transcended the normal attorney-client boundaries.” See,

  e.g., In re Arana, 387 B.R. 868, 870 (Bankr. M.D. Fla. 2008); see also In re Broumas, 135 F.3d

  769 (Table), 1998 WL 77842 (4th Cir. 1998) [published in full-text format at 1998 U.S. App.

  Lexis 3070], (attorney is an insider).

           13.       Kasowitz, through its partner Bowen, also holds Notes in the amount of $15

  million, which are not disclosed in the Schedules nor in Bowen’s Declaration. That material

  omission contravenes the requirements of Bankruptcy Rule 2014.

           14.       The application fails to disclose that Kasowitz made false statements to the SDNY

  and Second Circuit about the $15 million Notes. Included in that is false deposition testimony

  by Kasowitz. See Brief on false statements dated May 13, 2019, in the Genger v. Genger, 1:17-

  cv-008181-KBF-DCF litigation, a true and correct copy of which is attached hereto as Exhibit A

  and incorporated herein.

  A. Best Interest Test

           15.       The best interest of the creditors of the estate are not served by special counsel’s



  {01519/0001/00241084.1}                         5
19-10926-tmd Doc#104 Filed 10/18/19 Entered 10/18/19 10:36:09 Main Document Pg 6 of
                                        10


  representation because, if special counsel were to prevail, the benefit would inure to the Orly

  Genger 1993 Trust rather than the Debtor’s creditors. See In re Johnson, 433 B.R. 626, 639

  (Bankr. S.D. Tex. 2010) (holding “[t]he need for special counsel must be for the benefit of the

  estate and not merely for the personal benefit of the debtor.”); In re Lyons, 439 B.R. 401, 405

  (Bankr. S.D. Tex. 2010) (holding that a chapter 7 trustee must prove that employment of special

  counsel “will maximize the value retained by the debtor’s estate”).

  B. The Special Counsel the Trustee Seeks to Retain Holds Interest Adverse to the Estate

           16.       Kasowitz has a direct adverse interest to the estate, not only as an insider holding

  a preferential lien against the Debtor, but as an active witness and participant in the Debtor’s

  fraudulent scheme to dispose of over $32 million with the express purpose of removing those

  funds from the reach of her creditors.          Kasowitz helped the Debtor in concealing assets,

  documents and back-dating notes. The interest that Kasowitz holds is directly adverse to the

  creditors of the estate. As the Fifth Circuit has held In re Delta Oil Co., Inc., 432 F.3d 354-55

  (5th Cir. 2005):

           As we have already discussed, 11 USC §327(e) provides for the employment of
           counsel by a bankruptcy trustee for “a specified special purpose.” Counsel
           employed under this subsection must “not represent or hold any interest adverse
           to the debtor or to the estate with respect to the matter on which such attorney is
           to be employed.”
           …
           We have observed that these standards are “strict” and that attorneys engaged in
           the conduct of a bankruptcy case “should be free of the slightest personal interest
           which might be reflected in their decisions concerning matters of the debtor’s
           estate or which might impair the high degree of impartiality and detached
           judgment expected of them during the course of administration.” Accordingly, we
           are “sensitive to preventing conflicts of interest” and require a “’painstaking
           analysis of the facts and precise application of precedent’ “when inquiring into
           alleged conflicts. If an actual conflict of interest is present, “no more need be
           shown … to support a denial of compensation.”
           17.       There are actual, rather than potential, conflicts here. Satija is attempting to


  {01519/0001/00241084.1}                         6
19-10926-tmd Doc#104 Filed 10/18/19 Entered 10/18/19 10:36:09 Main Document Pg 7 of
                                        10


  employ Herschmann and Kasowitz to represent the estate’s interest when Herschmann’s wife,

  the Debtor, has actively been involved in fraudulent transfers, aided and abetted by Kasowitz.

  Kasowitz’s Bowen is not only a witness, it is also a defendant in related actions all involving the

  $32 million at issue and fraudulent transfers by the Debtor.

           18.       In the case of In re Neuman, 138 B.R. 683, 687 (S.D.N.Y. 1992), the District

  Court in the Southern District of New York denied a special counsel appointment where the

  counsel’s “employment require[ed] an objective appraisal of claims of fraud, and the attorney

  has close personal and professional ties to the alleged defrauder.” Here the professional to be

  retained by the estate is married to the Debtor, holds an interest directly adverse to the estate that

  was preferentially transferred to him, and has been working to defeat the creditors of the estate in

  fraudulent transfer proceedings that are pending in New York. In Neuman, the Court further

  stated “that [an] appointment also cannot violate an attorney’s more general obligation to decline

  representation where there is a prohibited conflict of interest.” Id. In this case the conflicts of

  special counsel are rampant, including a sweetheart deal with Satija for counsel to be retained

  contingent upon an agreed buy-back of the non-exempt portion of the Debtor’s condominium for

  a small fraction of its actual fair market value.

           19.       In the case of In re M&M Marketing, LLC, 426 B.R. 796, 802 (8th Cir. BAP

  2010), special counsel was not retained because of “adverse interest to the estate” since the

  clients of the law firm had received allegedly fraudulent transfers and because they had

  represented relatives of the Debtor, even though counsel was to be retained on matters that did

  not involve the fraudulent transfers. In M&M Marketing, the Court found that proposed special

  counsel held an interest directly adverse to the estate, which is defined as follows:

           “(1) to possess or assert any economic interest that would tend to lessen the value
           of the bankruptcy estate or that would create either an actual or potential dispute


  {01519/0001/00241084.1}                        7
19-10926-tmd Doc#104 Filed 10/18/19 Entered 10/18/19 10:36:09 Main Document Pg 8 of
                                        10


           in which the estate is a rival claimant; or (2) to possess a predisposition under
           circumstances that render such a bias against the estate. To represent an adverse
           interest means to serve an agent or attorney for any individual or entity holding
           such an adverse interest.”

  Id. In this case, Kasowitz has multiple adverse interests to the estate, and the retention by Satija

  should not be allowed.

                                          II.       PRAYER

           WHEREFORE, PREMISES CONSIDERED, Sagi Genger respectfully requests that the

  Application is denied and Kasowitz is not retained as special counsel to Satija, and that he be

  granted such other and further relief as this Court may deem just and proper.


  Dated: October 18, 2019

                                                Respectfully submitted,

                                                By: /s/ Sabrina L. Streusand
                                                    Sabrina L. Streusand
                                                    State Bar No. 11701700
                                                    Streusand Landon, Ozburn & Lemmon, LLP
                                                    1801 S. MoPac Expressway, Suite 320
                                                    Austin, Texas 78746
                                                    (512) 236-9901 (Telephone)
                                                    (512) 236-9904 (Facsimile)
                                                    streusand@slollp.com

                                                     John Dellaportas (admitted pro hac vice)
                                                     Emmet, Marvin & Martin, LLP
                                                     120 Broadway
                                                     New York, New York 10280
                                                     (212) 238-3000 (Telephone)
                                                     jdellaportas@emmetmarvin.com

                                                     COUNSEL TO JUDGMENT CREDITOR
                                                     SAGI GENGER




  {01519/0001/00241084.1}                       8
19-10926-tmd Doc#104 Filed 10/18/19 Entered 10/18/19 10:36:09 Main Document Pg 9 of
                                        10


                                   CERTIFICATE OF SERVICE

           The undersigned hereby certifies that on October 18, 2019, a true and correct copy of the
  above referenced document was served via ECF filing and/or regular U.S. mail on the following
  parties:
           Eric Herschmann
           210 Lavaca St., Unit 1903
           Austin, TX 78701-4582

           Eric Herschmann
           c/o Raymond Battaglia
           66 Granburg Circle
           San Antonio, TX 78218-3010

           Internal Revenue Service
           Centralized Insolvency Operations
           PO Box 7346
           Philadelphia, PA 19101-7346

           Kasowitz, Benson, Torres LLP
           Attn: Daniel Benson, Esq.
           1633 Broadway, 21st Floor
           New York, NY 10019-6708

           United States Trustee
           903 San Jacinto, Suite 230
           Austin, TX 78701-2450

           Zeichner Ellman & Krause LLP
           1211 Avenue of the Americas, 40th Floor
           New York, NY 10036-6149

           Eric J. Taube
           Waller Lansden Dortch & Davis, LLP
           100 Congress Ave., Suite 1800
           Austin, TX 78701-4042

           Orly Genger
           210 Lavaca St., Unit 1903
           Austin, TX 78701-4582

           Ron Satija
           P.O. Box 660208
           Austin, TX 78766-7208



  {01519/0001/00241084.1}                      9
19-10926-tmd Doc#104 Filed 10/18/19 Entered 10/18/19 10:36:09 Main Document Pg 10
                                      of 10


           Arie Genger
           c/o Deborah D. Williamson
           Dykema Gossett PLLC
           112 East Pecan St., Suite 1800
           San Antonio, TX 78205

           Aaron M. Kaufman
           Dykema Gossett PLLC
           Comerica Bank Tower
           1717 Main St., Suite 4200
           Dallas, TX 75201

           Arie Genger
           19111 Collins Ave., Apt. 706
           Sunny Isles, FL 33160-2379

           SureTec Insurance Co.
           c/o Clark Hill Strasburger
           901 Main Street, #6000
           Dallas, Texas 75202

           Sagi Genger
           c/o John Dellaportas
           Emmet Marvin & Martin LLP
           120 Broadway, 32nd Floor
           New York, NY 10271-3291

           The Orly Genger 1993 Trust
           c/o Jay Ong
           Munsch Hardt Kopf & Harr PC
           303 Colorado Street, #2600
           Austin, Texas 78701

           Shelby A. Jordan
           Jordan Holzer & Ortiz, P.C.
           500 N. Shoreline Blvd, Suite 900
           Corpus Christi, Texas 78401


                                               /s/ Sabrina L. Streusand
                                               Sabrina L. Streusand




  {01519/0001/00241084.1}                     10
